DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 November 2021 has been entered.

Claims 4, 7-8 and 20 are canceled.
Claims 1-3, 5-6, 9-19 and 21-24 are allowed.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Paul H. KANG (Reg. No.: 66,545) on 21 March 2022.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-3, 5-6, 9-19 and 21-24 are allowable over the prior art of record.
The reasons for allowance of claim 1 is that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “maintain a list of browser identifiers associated with a combination of a browser type, a browser version, and a browser platform in a knowledge base, the list of browser identifiers being associated 
identify a browser engine among the plurality of browser engines to receive a response of a web request;
crawl a first code of an application to identify a section of code within the first code of the application to be modified based on a browser identifier for the identified browser engine among the list of browser identifiers, the section of code being associated with an element within the first code of the application marked for modification and satisfying a predetermined rule in the knowledge base based on the browser identifier for the identified browser engine;
create a copy of the first code based on an identification of the section of code within the first code to be modified, the copy of the first code being one of the plurality of versions of the application;
select a code modification among a plurality of code modifications based on the predetermined rule in the knowledge base associated with the browser identifier for the identified browser engine, the predetermined rule being related to a render speed of the first code by the browser engine; and
based on the selected code modification, modify the section of code in the copy of the first code to produce a second code based on the render speed of the first code by the browser engine, wherein the first code to be rendered by the browser engine at a 

The reasons for allowance of claim 6 is that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “store an application code and a plurality of versions of the application code;
maintain a list of browser identifiers associated with a combination of a browser type, a browser version, and a browser platform in a knowledge base of predetermined rules, the list of browser identifiers being associated with a plurality of browser engines and the plurality of versions of the application code;
crawl the application code to identify script code within the application code associated with an entry in the knowledge base of predetermined rules to modify the identified script code based on a browser identifier among the maintained list of browser identifiers, the identified script code being a section of the application code and associated with an element within the application code to be modified;
create a duplicate copy of the application code, the duplicate copy of the application code being one of the plurality of versions of the application code;
select a code modification among a plurality of code modifications based on a
predetermined rule among the predetermined rules, the predetermined rule among the
predetermined rules being associated with the browser identifier among the maintained list of browser identifiers and being related to a render speed of the identified script 
based on the selected code modification, modify the identified script code in the duplicate copy of the application code;
maintain the plurality of versions of the application code including the duplicate copy of the application code based on the knowledge base of predetermined rules, wherein each of the plurality of versions of the application code are modified from the
application code based on the predetermined rules according to respective browser identifiers; and
provide, responsive to a web request that includes the browser identifier associated with the browser engine, the duplicate copy of the application code among the plurality of versions of the application code to the browser engine to render the duplicate copy of the application code on a computing device.”

The reasons for allowance of claim 11 is that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “
maintaining, by a processor resource, a list of browser identifiers associated with a combination of a browser type, a browser version, and a browser platform in a knowledge base, the list of browser identifiers being associated with a plurality of browser engines and a plurality of versions of a first script to be rendered on the plurality of browser engines;

first script, where the plurality of versions of the first script includes a second script that is correlated to a browser identifier among the list of browser identifiers and optimized for render speed by one of the plurality of browser engines correlated to the browser
identifier, wherein the second script is generated by:
crawling, by the processor resource, the first script to identify a script element of the first script to be modified based on the browser identifier among the list of browser identifiers, the script element being a portion of the first script that is marked for modification and satisfying a predetermined rule in the knowledge base based on the browser identifier;
creating, by the processor resource, a duplicate copy of the first script to generate the second script;
selecting, by the processor resource, a code modification for the portion of the first script for the script element among a plurality of code modifications based on the predetermined rule in the knowledge base associated with the browser identifier, the predetermined rule being related to a render speed of the first script and the second script by the browser engine; and

modifying, by the processor resource, the portion of the first script for the script element in the second script based on the selected code modification;



providing, by the processor resource, the second script responsive to the version
information of the browser engine, the second script renderable by the browser engine to produce a second hypertext markup language ("HTML") code that is the same as a first HTML code producible from a rendition by the browser engine based on the first script, the first HTML code to be rendered by the browser engine at a first speed and the second HTML code to be rendered by the browser engine at a second speed different than the first speed.”

Dependent claims 2-3, 5, 9-10, 12-19 and 21-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
21 March 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 22, 2022